           Case 4:19-cv-01399-MWB Document 10 Filed 04/15/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TIM REESE and AMY REESE,                                No. 4:19-CV-01399

                  Plaintiffs,                               (Judge Brann)

          v.

    KEANE GROUP, INC.,

                 Defendant.

                                            ORDER

                                         APRIL 15, 2020

         This case arises out of a warehouse accident and is premised on this Court’s

diversity jurisdiction. Defendant Keane Group, Inc. moves to dismiss Plaintiffs’

request for punitive damages pursuant to Federal Rule of Civil Procedure 12(b)(6).

Keane contends that Plaintiffs have not pleaded facts sufficient to support a finding

that they are entitled to punitive damages.

         Punitive damages are proper “when a person’s actions are of such an

outrageous nature as to demonstrate intentional, willful, wanton or reckless

conduct.”1 The Reeses plead that Keane’s actions were wanton and reckless.2 This

is a factual issue that cannot properly be resolved on this motion to dismiss.3 I find


1
    SHV Coal, Inc. v. Cont’l Grain Co., 587 A.2d 702, 704 (Pa. 1991).
2
    Compl. ¶ 10, Doc. 1.
3
 See Mansman v. Tuman, 970 F. Supp. 389, 403 (E.D. Pa. 1997); Young v. Westfall, No. 4:06-
CV-2325, 2007 WL 675182, at *2 (M.D. Pa. Mar. 1, 2007) (denying motion to dismiss claim for
punitive damages as “premature” where plaintiffs pleaded that defendants acted in a reckless
         Case 4:19-cv-01399-MWB Document 10 Filed 04/15/20 Page 2 of 2




that the Reeses’ allegations are sufficient to satisfy Rule 8(a)’s notice-pleading

requirement.

       IT IS HEREBY ORDERED that Defendant’s Motion for Partial Dismissal

pursuant to F.R.C.P. 12(b)(6) (Doc. 4) is DENIED.

                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




manner, that their actions were outrageous, and that they acted despite knowing such actions
created a high risk of physical harm).
                                              -2-
